DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner notes that the most pertinent prior art is already on record in the parent case:
Fernandez (US 6882897 B1), Bradley (Bradley, Derek, Gerhard Roth, and Prosenjit Bose. "Augmented reality on cloth with realistic illumination." Machine Vision and Applications 20.2 (2009): 85-92.), Biocca (US 20080266323 A1), Howard (US 2011/0137706 A1), Collins (US 4916634 A), Carter (US 6091482 A), and Raymond (US 2004/0096601 A1).  The references of primary relevance are Fernandez and Bradley, which deal with augmented reality in the context of garments, and Carter, which deals with augmented reality based on lenticular images.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim appears to include a typographical error where “said” is recited in unintended locations, resulting a lack of clarity and making antecedent basis unclear.  Claim 1 recites “blending of said physical image with said digital component into said augmented image wherein said blending includes verifying, with said digital representation, said steps of said tracking, said aligning, said scaling, and said coloring said digital component in combination with said physical garment after production of said augmented garment;”
Examiner notes that the other substantially similar independent claims do not have this issue, and as such it appears to be an unintended typographical oversight.
Appropriate correction is required.

Allowable Subject Matter
Claims 2-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The claims are allowable for the same reasons as those in the parent case 13/549,692, now U.S. Patent 10,607,411:
The claims are eligible under the 2019 PEG as they are not directed to a judicial exception. The claims are drawn to the practical application of providing a fiducial marker system based on lenticular images.
The claims distinguish over the art as a whole by their use of lenticular fiducial markers with an augmented reality system, which is not found in the art as a whole (prior to the filing date of the invention). Specifically, the fiducial marker production, sensor interaction, and use for providing a mixed/augmented reality system represents a novel feature in the art. The art generally does not utilize lenticular images as fiducial markers for enhancing augmented reality systems - the closest prior art system merely utilizes the capability of lenticular images to display multiple pieces of information to provide viewpoint-specific QR codes on signs, which falls within the scope of traditional lenticular image use (rather than as fiducial markers for a mixed/augmented reality system).




Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections to claim 1 noted above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674.  The examiner can normally be reached on Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BIJAN MAPAR/               Primary Examiner, Art Unit 2128